Citation Nr: 0906687	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 25, 2001, 
for service connection for residuals of a low back fractured 
vertebra of the lower back and pinched nerve, to include a 
claim that there was clear and unmistakable error (CUE) in an 
December 9, 1998, rating decision.  

2.  Entitlement to an effective date prior to April 25, 2001, 
for a total disability rating for compensation purposes based 
on individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1957 to November 
1960, and from April 1966 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In February 2004, the RO implemented an 
October 2003 Board decision that granted service connection 
for "residuals of a low back injury," and assigned an 
effective date for service connection of April 25, 2001.  In 
November 2004, the RO granted a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU), with an effective 
date of March 15, 2004.   The Veteran appealed the issues of 
entitlement to an earlier effective dates for service 
connection, and for TDIU.  In August 2005, the RO granted the 
claim for an earlier effective date for TDIU, to the extent 
that it assigned an effective date for TDIU of April 25, 
2001.  In that decision, the RO also determined that there 
was no CUE in a December 9, 1998, rating decision, which 
denied a claim for service connection for fractured vertebra 
of the low back and pinched nerve.  

In December 2007, the Veteran was afforded a hearing before 
Mark W. Greenstreet, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

During his hearing, held in December 2007, it was stated that 
the Veteran desired to withdraw his appeal concerning an 
initial evaluation in excess of 60 percent for his service-
connected residuals of a low back fractured vertebra of the 
lower back and pinched nerve.  Accordingly, this issue is no 
longer before the Board.  See 38 C.F.R. § 20.204(b) (2008); 
see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral 
remarks (i.e., hearing testimony) are transcribed, a 
statement becomes written).  

The claim for an effective date prior to April 25, 2001, for 
a total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1998 rating decision, the RO 
denied service connection for a fractured vertebra of the low 
back and pinched nerve.

2.  The RO's December 1998 decision was not based on CUE as 
it represented a reasonable application of the known facts to 
the law then in existence; the factual evidence and competent 
medical opinion of record did not show that the Veteran was 
entitled to service connection for a fractured vertebra of 
the low back and pinched nerve.  

3.  On May 12, 1999, the veteran filed to reopen his claim 
for service connection for a low back disability.  

4.  The veteran abandoned his May 12, 1999 claim. 

5.  In October 2003, the Board granted service connection for 
residuals of a low back injury; in a February 2004, the RO 
assigned an effective date for service connection for 
residuals of a low back fractured vertebra of the lower back 
and pinched nerve, of April 25, 2001.  

6.  An application to reopen the claim for service connection 
for a low back disability was not received at any time after 
May 12, 1999, and prior to April 25, 2001.  


CONCLUSIONS OF LAW

1.  The RO's December 1998 rating decision, which denied 
service connection for a fractured vertebra of the low back 
and pinched nerve, was not clearly and unmistakably 
erroneous; that unappealed rating action is final.  38 
U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2008).  

2.  The criteria for an effective date prior to April 25, 
2001, for the grant of service connection for residuals of a 
low back fractured vertebra of the lower back and pinched 
nerve, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.158, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - Low Back Disability

The Veteran contends that an earlier effective date for 
service connection is warranted for his residuals of a low 
back fractured vertebra of the lower back and pinched nerve.  
He argues that an earlier effective date is warranted because 
an RO rating decision, dated in December 1998, which denied 
service connection for a low back disability, was CUE, or, in 
the alternative, because he filed a claim in March 1995.  

A.  Clear and Unmistakable Error

The Veteran asserts that the RO committed CUE in a December 
1998 rating decision when it denied his claim of service 
connection for a fractured vertebra of the low back and 
pinched nerve as not well-grounded.  The Veteran's arguments 
are discussed in greater detail, infra.  

In a rating decision, dated on December 9, 1998, the RO 
denied the Veteran's claim for service connection for a 
fractured vertebra of the low back and pinched nerve as not 
well-grounded.  This decision was issued to the Veteran on 
December 12, 1998.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (1991).  

The Court of Appeals for Veterans Claims ("Court") has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question and not on subsequent determinations 
of record.  Damrel, 6 Vet. App. at 245.  To establish a valid 
claim of CUE, the claimant must demonstrate that either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Daniels v. Gober, 10 Vet. App. 474 (1997).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law and, 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence also can never rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

At the time of the December 1998 rating decision that 
originally denied entitlement to service connection for a low 
back disability, the law provided that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a) (1998).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (1998).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  Also, service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 3.303(d) (1998).  

The evidence of record at the time of the December 1998 
rating decision consisted of the Veteran's service treatment 
records, and post-service private treatment records, dated 
between 1978 and 1995.  The Veteran's service treatment 
records for his first period of active duty did not include 
any relevant treatment or findings, and will not be further 
discussed.  In addition, there was no evidence of medical 
treatment dated between the Veteran's first and second 
periods of active duty.  Service treatment reports from the 
Veteran's second period of active duty included an X-ray 
report for the lumbosacral spine, dated in November 1964, 
which noted that he had fallen off of a train and struck his 
sacrum.  The report noted a 1.5 centimeter (cm.) fracture 
line in the lateral part of the body of the fifth sacral 
vertebra.  Service treatment reports for the remaining second 
period of active duty (a period of over 13 years), did not 
show any relevant treatment or findings.  In this regard, 
there was one complaint of back pain in August 1973, however, 
this was in association with treatment for prostatitis, with 
no findings or diagnoses applicable to the low back.  The 
Veteran's retirement examination report, dated in January 
1978, showed that his spine was clinically evaluated as 
normal.  

As for the post-service medical evidence, the only relevant 
medical report was a lumbosacral spine magnetic resonance 
imaging (MRI) report from Columbus Magnetic Imaging, dated in 
June 1995, which showed that the Veteran was noted to have 
very mild L3-4 central canal stenosis, mild L4-5 canal 
stenosis from degenerative disc and joint disease, as well as 
Grade I to II spondylolisthesis of L5 on S1 with moderate L5-
S1 peripheral canal stenosis.  

The Board finds that there was no CUE in the December 9, 
1998, rating decision, which denied the Veteran's claim of 
service connection for a low back disability.  At the time of 
the RO's rating decision, the medical evidence showed that in 
November 1964, the Veteran was found to have a 1.5 cm. 
fracture line in the lateral part of the body of the fifth 
sacral vertebra.  There were no associated records of 
treatment for this fracture line, and service treatment 
reports for the remaining second period of active duty (a 
period of over 13 years), did not show any relevant treatment 
or findings.  There were no complaints, findings, or 
diagnoses noted in the Veteran's January 1978 retirement 
examination report, which showed that his spine was 
clinically evaluated as normal.  The earliest medical 
evidence of a low back disorder was the June 1995 MRI report.  
This report showed that the veteran reported a one-year 
history of right lower extremity pain and numbness; it was 
dated over 16 years after separation from service.  There was 
no competent evidence to show that a low back disorder was 
related to the Veteran's service, or to show that arthritis 
of the low back was manifest to a compensable degree within 
one year of separation from active duty.  Given this 
evidence, the Board finds that the RO applied the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  There is no basis to find that it was 
unreasonable for the RO to have determined that the 
demonstrated low back pathology was not related to his 
service.  Based on the foregoing, there is no evidence of an 
"undebatable" error, which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Id.  Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by that RO to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  

The Board has considered that VA treatment reports, dated 
between 1995 and 1998, were received from the Veteran just 
two days prior to the RO's notice of its decision being sent 
to him on December 12, 1998.  It is not clear whether these 
records were reviewed by the RO in its decision.  Any failure 
to consider these records may constitute CUE, if such failure 
affected the outcome of the claim. VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error . . .").  

These reports showed that the Veteran received treatment for 
back, skin, and respiratory symptoms, with notations that 
included chronic backache and lumbar stenosis.  However, 
these reports were all dated at least 16 years after 
separation from service, and none of them contained competent 
evidence which showed that the Veteran had a low back 
disability that was related to his service.  Consequently, 
even if the correct facts, as they were known at that time 
were not before the RO in 1998, this would not constitute 
error in the RO's adjudication, as this "unconsidered" 
evidence would not have manifestly changed the outcome when 
it was made.  In such cases, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  The appellant's 
claim that the December1998 rating decision was clearly and 
unmistakably erroneous must therefore be denied.  38 C.F.R. § 
3.105(a).  

In reaching this decision, the Board has considered the 
Veteran's representative's argument that a statement in the 
RO's decision, that, "There is no evidence of treatment for 
this injury in the veteran's service medical records," was 
clearly incorrect, and shows CUE.  The Veteran further 
asserts that the RO's decision was CUE because he was not 
afforded a VA medical examination in association with his 
claim, and because the evidence of record was sufficient to 
warrant a grant of the claim.  See veteran's notice of 
disagreement, received in January 2005, statement 
accompanying substantive appeal, received in September 2005.   

The Veteran asserts that the RO's statement, that there was 
no evidence of treatment for this injury in the veteran's 
service medical records, shows that the December 1998 rating 
decision was CUE.  However, the only evidence of the claimed 
low back disorder in the Veteran's service treatment records 
was the November 1964 X-ray report.  Even if the Board were 
to find that it was "error" for the RO not to classify an 
X-ray report as a "treatment" report, this would hardly be 
the type of error which shows that it was absolutely clear 
that a different result would have ensued.  Damrel; Fugo.  In 
this case, apart from the November 1964 X-ray report, there 
were no associated records of treatment, no relevant 
treatment was shown during the remaining period of active 
duty (a period of over 13 years), and there were no relevant 
findings in the Veteran's January 1978 retirement examination 
report.  The earliest post-service medical evidence of a low 
back disorder was dated in 1995, and there was no competent 
evidence of a nexus between a low back disability and the 
Veteran's service.  Therefore, CUE is not shown.  

As to the claim that there was CUE in the RO's failure to 
provide the veteran with an examination, at that time, there 
was no duty to assist in the development of the claim by 
providing an examination, unless the veteran presented a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In order for a 
claim to be well grounded, the Veteran was required to show, 
in part, medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  At the time of 
the December 1998 rating decision, there was no medical 
evidence showing he had a current low back disability due to 
his service.  In any event, a breach of the duty to assist 
cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  Thus, neither the RO's denial of the claim, nor 
the failure to provide an examination, constituted CUE.  

Finally, the Veteran argues that the evidence of record at 
the time of the RO's decision was sufficient to warrant a 
grant of the claim.  This merely an allegation that the 
adjudication improperly weighed and evaluated the evidence.  
This can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; Cook, 318 F.3d at 1344.  

Given the foregoing, the Veteran's allegations do not provide 
a basis upon which to find that VA committed error, and they 
do not constitute a valid CUE claim.  See Luallen; 
Oppenheimer.  

In summary, the Veteran has not identified any specific 
finding or conclusion in the December 1998 rating decision 
which was undebatably erroneous.  The record does not reveal 
any kind of error of fact or law in the December 1998 rating 
decision that, when called to the attention of later 
reviewers, compels the conclusion to which reasonable minds 
could not differ that the result would have been manifestly 
different but for the error.  Although the Board acknowledges 
that the Veteran's claim for service connection for a low 
back disability was granted in 2003, that claim was granted 
on the basis of evidence that was not in the record at the 
time of the December 1998 rating decision.  Thus, the 
criteria for a finding of CUE have not been met and the 
Veteran's motion to revise or reverse the December 1998 
rating decision must be denied.   

B.  Earlier Effective Date - Service Connection (other than 
CUE)

In the alternative to his CUE claim, the Veteran asserts that 
an earlier effective date is warranted for service connection 
for his low back disability because he filed an application 
to reopen his claim for service connection for a low back 
disability on March 17, 1995.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The Court has held that when a 
claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

As noted in Part I.A., the RO denied the veteran's original 
service connection claim for a low back disability in 
December 1998.  There was no appeal, and the December 1998 
rating decision became final.  See 38 U.S.C.A. § 7105(c).

On December 10, 1998, the Veteran submitted a statement, 
together with additional records or VA treatment for a number 
of disorders, to include the low back.  The statement noted 
that medical reports were attached, to include records of 
treatment for back pain.  Since it was received prior to the 
RO's notice to the veteran of its December 1998 decision, 
which was sent on December 12, 1998, it may not serve as an 
informal claim to reopen.  These records could not otherwise 
satisfy the criteria for an informal claim to reopen, because 
the RO's December 1998 rating decision, which denied service 
connection for a low back disorder, did not disallow 
compensation for a low back disorder "because it was not 
compensable in degree."   See 38 C.F.R. § 3.157(b) (2008); 
LaLonde v. West, 12 Vet. App. 377, 382 (1999).    

On May 12, 1999, the Veteran filed to reopen his claim for 
service connection.  In November 1999, the RO sent him a 
letter requesting that he provide medical evidence in support 
of his claim.  However, there is no record of a reply within 
one year of the date of this letter.  Accordingly, the Board 
finds that this claim was abandoned.  See 38 C.F.R. § 3.158.  
Under such circumstances, should the right to benefits be 
finally established, compensation shall commence not earlier 
than the date of filing the new claim.  Id.  

There is no record of a formal or informal claim to reopen 
that was received between May 12, 1999 and April 25, 2001.  
Given the foregoing, the earliest possible effective date for 
the grant of service connection for the Veteran's low back 
disability is April 25, 2001.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").

In reaching this decision, the Board has considered the 
Veteran's argument that he filed a claim on March 17, 1995.  
This appears to be a reference to his statement, dated March 
17, 1995, that was received by VA on March 20, 1995.  In this 
statement, he asserted that he had a number of disabilities 
due to his service.  In particular, he stated, "Also, let it 
be known that I have a scar approx 20" (inches) from lung 
surgery and also have other aggravations from this in the 
form of emphysema and nerve damage."  During his hearing, he 
testified that the nerve damage referred to in his March 1995 
statement was a "residual of a back injury which I sustained 
while on active duty."  He argued that this claim was 
"never processed," and that an effective date of March 17, 
1995 is therefore warranted.  

The Board finds that this argument does not provide a basis 
for an earlier effective date.  As previously discussed, in 
December 1998, the RO denied a claim for service connection 
for a low back disability.  It appears that the claim upon 
which the RO's December 1998 rating decision was based was 
filed in July 1998.  The Veteran's March 1995 statement 
merely asserts that he has "nerve damage" related to lung 
surgery (service connection was not then, and is not now, in 
effect for a lung disability).  In any event, even assuming 
arguendo that the March 1995 statement sufficiently 
identified a low back disability as the "benefit being 
sought," see 38 C.F.R. § 3.155(a), and therefore constituted 
a claim for a low back disability, such a claim would have to 
be considered to have been denied in the RO's December 1998 
rating decision.  It therefore cannot provide a basis for an 
earlier effective date.  See Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); and Wright v. Gober, 
10 Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
April 25, 2001, for service connection for the veteran's low 
back disability.  38 U.S.C.A. § 5107(b).  


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

In August 2005, VA provided the Veteran with VCAA notice as 
to his CUE claim.  However, this notice was gratuitous, as 
the VCAA, and its implementing regulations, codified in part 
at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 
6, 2001) (VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178- 
179.   Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

As for the aspect of the earlier effective date claim that is 
not based on a claim of CUE, the Board finds that the VCAA 
and its implementing regulations are inapplicable.  VA's 
General Counsel issued an opinion which found that, under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Further, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004; 
see also Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter).  In this case, there is no dispute as to the 
underlying facts.  Rather, his claim is based on his argument 
that a March 1995 statement (which is of record) was a claim 
for service connection, and is a basis for an earlier 
effective date, or, in the alternative, that the RO's 
December 1998 rating decision was CUE.  In such a case, there 
is no additional information or evidence that could be 
obtained to substantiate the claim.  

In summary, the Board can identify no further development 
that would avail the Veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  In December 2007, the Veteran 
presented testimony at a personal hearing which was chaired 
by the undersigned Veterans Law Judge, and the Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  See 38 C.F.R. § 3.103 
(2008).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The claim that the RO's December 1998 rating decision, which 
denied a claim for service connection for a fractured 
vertebra of the low back and pinched nerve, should be revised 
or reversed on the grounds of CUE, is denied.  

An effective date prior to April 25, 2001 for service 
connection for residuals of a low back fractured vertebra of 
the lower back and pinched nerve is denied.  


REMAND

The Veteran asserts that he is entitled to an effective date 
prior to April 25, 2001, for a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU). 

In his Notice of Disagreement, received in January 2005, and 
in his substantive appeal, received in September 2005, the 
Veteran asserted that a previous and unappealed RO rating 
decision, dated in August 2001, which denied a claim for 
TDIU, was CUE.  This issue has not been adjudicated by the 
agency of original jurisdiction, and it is considered to be 
inextricably intertwined with the claim for an earlier 
effective date for TDIU.  The claims must therefore be 
decided together.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Accordingly, this case is REMANDED for the following action:

1.  Adjudicate the veteran's claim that 
its rating decision, dated in August 
2001, which denied a claim for TDIU, was 
based on clear and unmistakable error.  

2.  Then readjudicate the issue of  
entitlement to an effective date prior to 
April 25, 2001 for TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


